Name: Commission Regulation (EEC) No 2601/85 of 16 September 1985 laying down additional detailed rules for the application of article 7 of Council Regulation (EEC) No 337/79 for the 1984/85 wine year
 Type: Regulation
 Subject Matter: foodstuff;  distributive trades
 Date Published: nan

 17. 9 . 85 Official Journal of the European Communities No L 248 / 11 COMMISSION REGULATION (EEC) No 2601/85 of 16 September 1985 laying down additional detailed rules for the application of Article 7 of Council Regulation (EEC) No 337/79 for the 1984/85 wine year grape must is also authorized in so far as the concen ­ trated grape must is an intermediate stage in the process of producing rectified concentrated grape must ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3537/84 (3) authorized the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1984/85 wine year ; Whereas Article 7 (4) of Regulation (EEC) No 337/79 provides that it may be decided that grape must covered by a long-term storage contract may be processed, wholly or in part, into concentrated grape must or rectified concentrated grape must during the period of validity of the contract ; whereas this opera ­ tion was authorized by Article 10 ( 1 ) of Commission Regulation (EEC) No 1059/83 (4), as last amended by Regulation (EEC) No 1997/84 0 ; Whereas it should be stipulated that the processing of concentrated grape must into rectified concentrated Article 1 During the period of validity of long-term storage contracts concluded in the course of the 1984/85 wine year, concentrated grape must may be processed, wholly or in part, into rectified concentrated grape must . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2 OJ No L 89 , 29 . 3 . 1985, p. 1 . ( 3) OJ No L 330, 18 . 12. 1984, p . 14 . (4) OJ No L 116, 30 . 4. 1983 , p . 77 . 0 OJ No L 186, 13 . 7 . 1984, p . 28 .